                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                 CRIMINAL ACTION NO. 5:14-CR-00047-KDB-DCK-3

 UNITED STATES OF AMERICA,


    v.                                                          ORDER

 GREGORY ALLEN BARLOW,

                Defendant.


   THIS MATTER is before the Court on Defendant Gregory Allen Barlow’s second pro se

motion for compassionate release. (Doc. No. 175). Having carefully reviewed the Defendant’s

motion, exhibits, and all other relevant portions of the record, the Court will deny the motion

without prejudice to a renewed motion properly supported by evidence and after exhaustion of his

administrative remedies.

                                     I.    BACKGROUND

   In 2015, Defendant pled guilty to one count of conspiracy to distribute, possess with intent to

distribute and manufacture methamphetamine and possession of a firearm in furtherance of a drug

trafficking crime. (Doc. No. 85). He was sentenced to 120 months plus four years of supervised

release. (Doc. No. 131).

   Defendant is a 38-year-old male confined at FMC Fort Worth, an administrative-security

federal prison for male inmates with medical needs in Texas, with a projected release date of

December 3, 2023. Defendant seeks a reduction in his sentence under the compassionate release

statute, 18 U.S.C. § 3582(c)(1)(A). He claims his pre-existing underlying medical illness makes

him vulnerable to COVID-19. According to his Presentence Report, as a child he suffered from




      Case 5:14-cr-00047-KDB-DCK Document 177 Filed 08/07/20 Page 1 of 5
seizures, which stopped around age 10. He stated that he had a seizure in 2009 but none since.

(Doc. No. 111, ¶ 68). With Defendant’s prior motion for compassionate release, he claimed he

suffers from hypertension, a seizure disorder, and chronic asthma. (Doc. No. 172, at 4). According

to medical records submitted with this motion for compassionate release, Defendant has

hypertension, periodontitis and depression with no significant allergies and seizures noted as in

remission. (Doc. No. 176, Pages 6-12).

                              II.   COMPASSIONATE RELEASE

   A prisoner may bring a motion for compassionate release before the court only if he “has fully

exhausted all administrative rights to appeal a failure” of the BOP to bring a motion on his behalf

or if 30 days have passed since the warden received his request, “whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Courts are split over whether the exhaustion requirement is jurisdictional or is a

“case processing” rule that can be waived. Compare United States v. Brown, No. CR 12-20066-

37-KHV, 2020 WL 1935053, at *1 (D. Kan. Apr. 22, 2020) (“The requirement to exhaust

administrative remedies or wait 30 days after the warden receives a request is jurisdictional.”) with

United States v. Alam, -- F.3d --, No. 20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020)

(holding that the administrative exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) is non-

jurisdictional). The majority view is that the exhaustion requirement is a case processing rule. See,

e.g., United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at *2-3 (S.D.N.Y. Apr. 13,

2020) (collecting cases).

   If the rule is not jurisdictional, then it can be waived, forfeited, or abandoned, and is otherwise

subject to exceptions. See United States v. Zukerman, 16 Cr. 194 (AT), 2020 WL 1659880, at *3

(S.D.N.Y. Apr. 3, 2020); United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *5

(S.D.N.Y. Apr. 14, 2020). These exceptions include “where it would be futile, either because the




      Case 5:14-cr-00047-KDB-DCK Document 177 Filed 08/07/20 Page 2 of 5
agency decisionmakers are biased or because the agency has already determined the issue, . . .

where the administrative process would be incapable of granting adequate relief, . . . [or] where

pursuing agency review would subject plaintiffs to undue prejudice.” Zukerman, 2020 WL

1659880, at *3 (citing Washington v. Barr, 925 F.3d 109, 118-19 (2d Cir. 2019). It is Defendant’s

burden to show that he has exhausted his remedies or that exhaustion would be futile or result in

undue prejudice. See, e.g., United States v. Bolino, No. 06-cr-0806(BMC), 2020 WL 32461, at *1

(E.D.N.Y. Jan. 2, 2020) (requiring defendant to prove that the exhaustion requirement has been

met).

   Here, Defendant has not exhausted his remedies as required under 18 U.S.C. § 3852(c)(1)(A).

While he attaches a denial of his request for compassionate release from the warden dated July 21,

2020, he has not exhausted all administrative appeals of the warden’s adverse decision that are

available to him within the BOP. The denial letter from the warden states that Defendant has 20

days to appeal the warden’s decision to the Regional Director, Bureau of Prisons at the South

Central Regional Office.

    According to the BOP’s website, FMC Fort Worth currently has 9 inmates and 8 staff with

confirmed active cases of COVID-19. There are approximately 1,500 inmates at FMC Fort Worth.

There have been 12 inmate deaths while 577 inmates have recovered and 6 staff have recovered.

Given this information, the Court finds that Defendant has not met his burden of showing that the

exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) should be excused. With so few current

cases amongst the inmate population at FMC Fort Worth, requiring Defendant to exhaust his

administrative remedies within the BOP before petitioning this Court would not result in any

“catastrophic health consequences” or unduly prejudice Defendant. See United States v. Fraction,

No. 3:14-CR-305, 2020 WL 3432670, at *7 (M.D. Pa. June 23, 2020) (finding the defendant did




        Case 5:14-cr-00047-KDB-DCK Document 177 Filed 08/07/20 Page 3 of 5
“not demonstrate any ‘catastrophic health consequences’ to make exhaustion futile or show that

he could be unduly prejudiced if he had to wait to exhaust his administrative remedies with the

BOP”). Generalized concerns regarding the possible spread of COVID-19 among the inmate

population at FMC Forth Worth are not enough for this Court to excuse the exhaustion

requirement, especially considering the BOP’s statutory role, and its extensive and professional

efforts to curtail the virus’s spread at FMC Fort Worth. See United States v. Raia, 954 F.3d 594,

597 (3d Cir. 2020).

                           III.    APPOINTMENT OF COUNSEL

   Defendant also moves for appointment of counsel to assist him with his compassionate release

motion. (Doc. No. 175). There is no general constitutional right to appointed counsel in post-

conviction proceedings. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); United States v.

Williamson, 706 F.3d 405, 416 (4th Cir. 2013). The Court has discretion to appoint counsel in

proceedings under 18 U.S.C. § 3582(c) if the interests of justice so require. See United States v.

Legree, 205 F.3d 724, 730 (4th Cir. 2000); see also United States v. Reed, 482 F. App’x 785, 786

(4th Cir. 2012); cf. 18 U.S.C. § 3006A (providing the interests of justice standard for appointment

of counsel in similar post-conviction proceedings).

   Defendant is seeking compassionate release due to risks associated with the COVID-19

pandemic that allegedly place him at greater risk of complications if he contracts the virus.

Defendant, however, is capable of requesting compassionate release on this basis without the

assistance of counsel, and Defendant has not otherwise established that the interests of justice




      Case 5:14-cr-00047-KDB-DCK Document 177 Filed 08/07/20 Page 4 of 5
require appointment of counsel in these circumstances at this time. Accordingly, the Court will

deny the motion to the extent Defendant seeks appointment of counsel.1



                                         IV.       ORDER

   IT IS THEREFORE ORDERED that Defendant’s motion for compassionate release, (Doc.

No. 175), is DENIED without prejudice to a renewed motion properly supported by evidence and

after exhaustion of his administrative remedies.

   SO ORDERED.




                                    Signed: August 7, 2020




   1 A number of courts have denied a motion for appointment of counsel as moot where the
motion for compassionate release is denied due to the inmate’s failure to exhaust his administrative
remedies. See, e.g., United States v. Tutt, No. 6:17-CR-040-CHB-1, 2020 WL 2573462, at *2 (E.D.
Ku. May 21, 2020); United States v. Bolze, No. 3:09-CR-93-TAV-CCS-1, -- F. Supp. 3d --, 2020
WL 2521273, at *9 (E.D. Tenn. May 13, 2020); United States v. Woolum, No. 5:84-CR-21-TBR,
2020 WL 1963787, at *2 (W.D. Ky. Apr. 23, 2020).


       Case 5:14-cr-00047-KDB-DCK Document 177 Filed 08/07/20 Page 5 of 5
